On Petition for Rehearing.
Hackney, J.
— Counsel for appellant has presented an able argument in support of the petition for a rehearing, urging that we were in error in holding that Mrs. Smith occupied the relation of vendee to Mills & Small, when they had paid no part of the purchase-price to Allender, and when, as claimed for her, they held no equity in the property at the time it was conveyed by Allender to her. It was not our purpose, as supposed by counsel, to place our holding upon the ground that Mills & Small could have enforced specific performance, under their contract with Allender, without complying with the terms of the contract on their part. We understood counsel to concede that they could have enforced their contract, upon compliance with such terms and we employed that concession to demonstrate the existence, in the appellees, of an equity in the property. If, however, it were error to hold that Mills & Small, before the conveyance, held an equitable estate in the property, they not then .having paid the agreed consideration to Allender, there is little room for the contention that, having paid the consideration and having stood in the relation of vendor to Smith, while Allender was but Smith’s grantor, who looked alone to, and received from and through the appellees the only consideration *343paid to Mm, that appellees, by the entire transaction, were not the equitable vendors of Mrs. Smith.
There may be a clear distinction between a grantor and a vendor, and this transaction illustrates the distinction. As said in Russell v.Watt, Admr., 41 Miss. 602, 93 Am. Dec. 270: “A grantor is one who gives, bestows, or concedes a. thing, and in legal parlance is understood to be the party who makes and executes a deed or conveyance. A vendor is a seller; a person who disposes of a thing for money.” A vendor’s lien may be enforced by one who is not a grantor. Russell v. Watt, supra; Holloway v. Ellis, 25 Miss. 103; Stewart v. Hutton, 3 J. J. Marsh. (Ky.) 178; Ligon v. Alexander, 7 J. J. Marsh. (Ky.) 289; Davis v. Pearson, 44 Miss. 508; Anderson v. Spencer, 51 Miss. 869.
, In Russell v. Watt, supra, Mrs. Russell claimed to be the owner by gift, but without a deed, for the land in question. She sold the land and procured a deed to be made to her vendee from the party holding the legal title. It was said in that case, that after receiving the conveyance and becoming indebted to the vendor for the purchase-price, “He is precluded from going behind it, nor can any person claiming under him inquire whether the original parol gift from Booth to Mrs. Russell could or would have been enforced as against the donor, had he refused performance. * * * It is immaterial, so far as the present controversy and parties are concerned, whether her title was a legal or an equitable one, as this was a question exclusively between the father and daughter, which was not made at a time when it could have been urged, and now that the gift from Booth has been carried out and perfected in good faith, and the contract from Russell and wife to Moore has been completely executed, it is impossible to raise the question — it would be useless folly to discuss it.”
*344Mills & Small were the vendors of Mrs. Smith; they paid the purchase-money to Allender; they took the obligation sued on as representing the purchase-money from Smith; the transaction was completed according to the terms of the two contracts; Allender conveyed to Mrs. Smith simply as a short method of passing to her the title he had sold to the appellees; the transaction was not between Smith and Allender. The deed having been executed for the appellees, pursuant to their contract of purchase, they having’paid him the agreed price, and they having discharged their obligation to Smith, it matters very little what would have been the result of actions for specific performance if Allender had failed to convey. Mrs. Smith obtained the title purchased by the appellees, and it has never been paid for. Good conscience demands a lien for the purchase-money.
We are confirmed in the view originally taken. The petition is overruled.